Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 29 March 2021. This Action is made FINAL. 
Claims 1-22 are pending for examination.  

Response to Arguments
Regarding the objection to claim 10, in light of the amendments, the examiner finds amended claim 10 acceptable and withdraws all claim objections.
Applicant’s arguments with respect to the rejection of claim 17 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendment to claim 16, therefore the rejections are now withdrawn.
Applicant’s arguments with respect to the rejection of claim 1 under 35 U.S.C. §102(a)(2) and dependent claims 2-8 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Support for applicant’s amendments to claim 1 can be found in paragraphs [0018] and [0032].
Applicant’s arguments with respect to the rejection of independent claims 9 and 16 and dependent claims under 35 U.S.C. §103 have been fully considered but are not persuasive. Support for applicant’s amendments to claim 9 can be found in paragraphs [0018] and [0032]. Support for applicant’s amendments to claims 16 and 17 can be found in original claim 10 as well as paragraphs [0018] and [0032]. 
In the remarks, Applicant argued that Kishi and Prakah-Asante failed to teach the amended claim limitations (remarks, pages 11 and 12). Specifically, Applicant argued:
Kishi does not teach or fairly suggest at least using paddle shifters to "change one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle." Applicant respectfully submits that Prakah-Asante fails to cure the above-noted deficiencies of Kishi. In particular, Prakah-Asante is silent with respect to paddle shifters. 
Accordingly, Prakah-Asante also fails to teach or fairly suggest using paddle shifters to "change one or more parameters of one or more of 11 the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle." (remarks, page 11)
b.	Prakah-Asante is silent with respect to paddle shifters. Accordingly, Prakah-Asante fails to disclose, either expressly or inherently, teach, or fairly suggest at least "receiving, with the electronic control unit, a response signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel; and changing one or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal from the one or more driving mode paddle shifters indicative of approval of the recommended driving mode, wherein the one or more vehicle drive systems includes a vehicle suspension system and the vehicle suspension system is adjustable based on the driving mode of the vehicle." 
Kishi and Gautama are not cited as curing and do not cure the above-noted deficiencies of Prakah-Asante. (remarks, page 12)
Examiner respectfully disagrees.

Regarding point a, Kishi teaches change one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal. Kishi teaches the controller (ECU) outputting control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of one or more of the one of more vehicle drive systems) to change the speed stage (driving mode) in response to the upshift or downshift signal (drive mode shifting signal)). See at least FIG. 2: (40), (46); FIG. 13: (t14); Paragraphs [0030], [0064], and [0097]. Applicant’s amendment to the limitation, underlined for emphasis, reciting “change one or more parameters of one or more of the one or more vehicle drive systems” does not further limit the claim from the original form. One or more parameters of the vehicle drive systems, as originally filed, is equivalent to the amended limitation of one or more parameters of the one or more vehicle drive systems. Both versions of the limitation require the changing of a single parameter. In this instance, Kishi teaches changing the hydraulic pressure (one or more parameters) of the transmission (of one or more of the vehicle drive systems). 
Additionally, Kishi teaches the use of paddle shifters to generate the drive mode shift signal, i.e. changing the speed stage (driving mode) in response to the upshift or downshift signal (drive mode shifting signal) from paddle shifters. See at least FIG. 5. 
Where Kishi fails, Prakah-Asante teaches, in the same field of endeavor, wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle. Prakah-Asante teaches vehicle ECUs 104 including components of vehicle 102 that provide assistance while driving such as SUM 104-E to control suspension aspects of the vehicle 102. See at least FIG. 1: (104-E); and Col 3, lines 34-42, 54-56. Prakah-Asante further teaches that the vehicle utilizes a suspension setting to adapt the suspension of the vehicle (wherein the vehicle suspension system is adjustable) based on sport mode, normal mode, or comfort mode (based on the driving mode of the vehicle). See at least FIG. 1: (104-E); Col 2, lines 34-40. 
Various vehicle subsystems are known to operate in different configuration modes to suit different conditions…” (Prakah-Asante, Col 1, lines 13-14) and “…automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences…” (Prakah-Asante, Col 1, lines 16-20) where adjusting a suspension system of the vehicle based on the driving mode allows the vehicle to operate in a manner that better suits prevailing conditions or driver preferences. 

Regarding point b, Prakah-Asante teaches the amended limitations, at least in part. Prakah-Asante teaches receiving, with the electronic control unit, a response signal […] where the ADC controller 106 (ECU) recommends change mode 220 (the recommended driving mode) and receives permission to implement the recommended driving mode (receives a response signal in response to the output indication). See at least FIG. 4: (408); Col 9, lines 36-37; Col 9, lines 44-51. 
Prakah-Asante further teaches changing one or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal […] indicative of approval of the recommended driving mode. Where the ADC controller 106 adjusts the operational mode (changing one or more parameters) of at least one ECU (of one or more vehicle drive systems) in order to implement the LT-mode (in order to change the driving mode to the recommended driving mode) after receiving permission from the driver (in response to receiving the response signal […] indicative of approval of the recommended driving mode). See at least FIG. 1: (104); FIG. 2: (222); FIG. 5: (512); Col 1, line 61 to Col 2, line 5; Col 3, lines 34-64; Col 9, lines 47-51; Col 10, lines 13-20. 
Finally, Prakah-Asante teaches wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle. Prakah-Asante teaches that the vehicle utilizes a suspension setting to adapt the suspension of the vehicle (wherein the vehicle suspension system is adjustable) based on sport mode, normal mode, or comfort mode (based on the driving mode of the vehicle). See at least FIG. 1: (104-E); Col 2, lines 34-40. 
Prakah-Asante fails to teach receiving, with the electronic control unit, a […] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel and changing one or more parameters of one or more vehicle drive systems in response to receiving the […] signal from the one or more driving mode paddle shifters [...], the limitations bolded for emphasis. 
Applicant asserted that Kishi does not cure the deficiencies of Prakah-Asante. However, Kishi teaches receiving, with the electronic control unit, a […] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel and changing one or more parameters of one or more vehicle drive systems in response to receiving the […] signal from the one or more driving mode paddle [...]. Kishi teaches actuating the paddle switches 5a and 5b attached to the steering wheel in order to create an upshift or downshift signal implemented by the controller (receiving, with the electronic control unit, a […] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel). See at least  FIG. 2: (40), (46); FIG. 5: (5); FIG. 8: (5), (46); Paragraphs [0030], [0040], [0060], [0061]. Kishi also teaches changing one or more parameters of one or more vehicle drive systems in order to change the driving mode […] in response to receiving the […] signal from the one or more driving mode paddle shifters […]. Kishi teaches the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of one or more vehicle drive systems) to change the speed stage in order to change the driving mode) in response to the upshift or downshift signal (in response to receiving the […] signal from the one or more driving mode paddle shifters).  See at least FIG. 2: (40), (46); FIG. 13: (t14); Paragraphs [0030]. [0064], [0097], [0105]. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of changing a driving mode of a vehicle of Prakah-Asante with the feature of receiving a signal from paddle shifters in order to change a driving system parameter of Kishi because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).
Thus, Prakah-Asante teaches the amended claim limitations, at least in part, while Kishi cures the deficiencies of Prakah-Asante. 
For the reasons outlined above, the rejection of dependent claims 10-15 and 17-20 are also maintained. 
Applicant’s arguments with respect to new dependent claims 21 and 22 have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments. Support for applicant’s new dependent claims 21 and 22 can be found in paragraph [0032] and paragraphs [0029] and [0030], respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Jerger et al. (PGPub No US 2016/0185351 A1), henceforth known as Jerger.
Kishi was first cited in a previous Office Action.
Regarding claim 1, Kishi teaches:
A vehicle comprising: 
(Kishi, FIG. 1: (101);
Paragraph [0028]: “As shown in FIG. 1, the vehicle 101 includes an engine 1 and a transmission 2…”)
a steering wheel; 
(Kishi, FIG. 5: (6);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6…”)
one or more vehicle drive systems [comprising at least a vehicle suspension system]; 
(Kishi, FIG. 1; FIG. 2: (AC);
Paragraph [0028]: “…As shown in FIG. 1, the vehicle 101 includes an engine 1… a transmission 2… a throttle valve 11 and fuel injected from an injector 12…”;
Paragraph [0029]: “The transmission 2, which is installed in a power transmission path between the engine 1 and drive wheels 3…”;
Paragraph [0030]: “…A hydraulic pressure control unit 22 can shift speed stage of the transmission 2 by controlling flow of oil to the engaging element 21. The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23”…”;
Paragraph [0039]: “The actuators AC are provided to perform driving of the vehicle 101. The actuators AC include a throttle actuator for adjusting opening angle of the throttle valve 11 of the engine 1 (throttle opening angle), a shift actuator 23 for changing speed stage of the transmission 2, a brake actuator for operating a braking unit, and a steering actuator for driving a steering unit”;
Where the drive systems in FIG. 1 (one or more vehicle drive systems) is controlled by actuators AC)
one or more driving mode paddle shifters coupled to the steering wheel; 
(Kishi, FIG. 5: (5);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6 showing incorporation of paddle switches…”)
an output device; and 
(Kishi, FIG. 2: (33);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”)
an electronic control unit communicatively coupled to the one or more driving mode paddle shifters, the one or more vehicle drive systems, and the output device, wherein the electronic control unit is configured to:
(Kishi, FIG. 2: (40), (48), (AC), (46); FIG. 8: (5), (46);
Paragraph [0040]: “The controller 40 is constituted by an electronic control unit (ECU).…”)
receive a drive mode shifting signal from the one or more driving mode paddle shifters indicative of a desire to change a driving mode of the vehicle, 
(Kishi, FIG. 2: (40), (46); FIG. 8: (5), (46);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…”;
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Where actuating the paddle switches (paddle shifters) initiates a change (indicates a desire to change) the speed stage (driving mode of the vehicle))
change one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, [wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle,] and 

Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Where the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of one or more of the one of more vehicle drive systems) to change the speed stage (driving mode) in response to the upshift or downshift signal (drive mode shifting signal))
provide a notification related to the change in the driving mode with the output device.
(Kishi, FIG. 2: (48); FIG. 13: (t14);
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the display (output device) indicates the new speed stage (notice of change in driving mode)).
Although Kishi teaches one or more vehicle drive systems and changing one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, Kishi fails to explicitly teach one or more vehicle drive systems comprising at least a vehicle suspension system and wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle, where the limitations are bolded for emphasis. 
However in the same field of endeavor, Jerger teaches: 
[one or more vehicle drive systems] comprising at least a vehicle suspension system; 
(Jerger, FIG. 1: (10); FIG. 2: (12e);
Paragraph [0060]: “FIG. 2 shows the VCU 10 in more detail. The VCU 10 controls a plurality of vehicle subsystems 12 including, but not limited to… a suspension system 12e…”;
Where VCU 10 controls a plurality of vehicle subsystems 12 ([one or more vehicle drive systems]) including a suspension system 12e (comprising at least a vehicle suspension system))
wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle, and 
(Jerger, FIG. 3: (Suspension Ride Height);
Paragraph [0082]: “FIG. 3 is a table taken from US2003/0200016 showing the particular sub-system configuration modes assumed by the subsystems 12 of the vehicle 100 in the respective different operating modes in which the VCU 10 may operate”;
Paragraph [0094]: “With reference to FIG. 3, the configuration of the suspension system 12e is specified in terms of ride height (high, standard or low) and side/side air interconnection…”;
Where the suspension system 12e is configured in different ride heights (wherein the vehicle suspension system is adjustable) based on the different operating modes of VCU 10 (based on the driving mode of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Kishi with the feature of changing a vehicle suspension system based on a driving mode of Jerger so that “…the VCU 10 determines the most appropriate control mode for the various subsystems on the basis of the terrain indicators, and automatically controls the subsystems accordingly. That is, the VCU 10 determines the most appropriate control mode on the basis of the terrain indicators and automatically causes each of the subsystems 12 to operate in the respective subsystem configuration mode corresponding to that control mode” (Jerger, [0061]).

Regarding claim 3, Kishi and Jerger teach the vehicle of claim 1. Kishi further teaches: 
wherein the output device comprises a display.
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display).

Regarding claim 4, Kishi and Jerger teach the vehicle of claim 1. Kishi further teaches:
wherein the one or more driving mode paddle shifters include a first paddle shifter and a second paddle shifter.
(Kishi, FIG. 5: (5);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6 showing incorporation of paddle switches. As shown in FIG. 5, a pair of laterally symmetrical paddle switches 5 (5a and 5b) is installed on a rear side of the steering wheel 6…”;
Where paddle switches include paddle switch 5a (first paddle shifter) and switch 5b (second paddle shifter)).

Regarding claim 21, Kishi and Jerger teach the vehicle of claim 1. Although Kishi teaches change one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal as outlined in claim 1 above, Kishi fails to teach the claim limitation as a whole. However, Jerger further teaches:
wherein the one or more driving modes comprises at least one driving mode comprising two or more parameters which are adjusted in response to the drive mode shifting signal.

Paragraph [0060]: “…The VCU 10 includes a subsystem control module 14 which provides control signals via line 13 to each of the vehicle subsystems 12 to initiate control of the subsystems in a manner appropriate to the driving condition…”;
Paragraph [0061]: “…the VCU 10 determines the most appropriate control mode on the basis of the terrain indicators and automatically causes each of the subsystems 12 to operate in the respective subsystem configuration mode corresponding to that control mode…”;
[0094]: “With reference to FIG. 3, the configuration of the suspension system 12e is specified in terms of ride height (high, standard or low) and side/side air interconnection…”;
Paragraph [0102]: “The transmission 124 may be operated in a “normal” mode that provides a reasonable compromise between fuel economy and driving performance, a “performance” mode which generally keeps the transmission in lower gears than in the normal mode…”;
Where the various control modes in FIG. 3 (the one or more driving modes) includes Country Road control mode (comprises at least one driving mode) in which the suspension and the transmission are changed (comprising two or more parameters which are adjusted) when switching from Motorway control mode, based on the control signals from VCU 10 through subsystem control module 14 via line 13 (in response to the drive mode shifting signal)). 

Regarding claim 22, Kishi and Jerger teach the vehicle of claim 1. Jerger further teaches: 
wherein the electronic control unit is configured to change the one or more driving mode paddle shifters from a first role to a second role, 
(Jerger, FIG. 1: (10), (181), (181P1), (181P2); 
Paragraph [0058]: “…The steering wheel 181 also has first and second monostable paddle input controls 181P1, 181P2 operable to cause the transmission 124 to switch to a lower forward gear relative to a currently (instantly) selected gear by means of the first paddle input control and a higher forward gear relative to a currently selected gear by means of the second paddle input control in a known manner. In the present embodiment the paddle input controls 181P1, 181P2 are also operable to select between forward and reverse gears when certain predetermined conditions are met…”;
Paragraph [0151]: “…If the driver presses the ‘rock-way exit’ icon when the conditions for exit or deactivation of the rock-away mode are met, the VCU 10 exits the rock-away mode …”;
Where VCU 10 (the electronic control unit) is configured to allow a user to change the function of paddle shifters 181P1 and 181P2 (is configured to change the one or more driving mode paddle shifters) from a rock-away mode (from a first role) to a normal gear shifting mode (to a second role))
in the first role, the electronic control unit changes one or more parameters of the one or more vehicle drive systems in response to the drive mode shifting signal, and 
(Jerger, FIG. 7;
Paragraph [0134]: “…The vehicle 100 is also operable in a ‘rock-away’ mode in which the first and second paddles do not cause the transmission 124 to switch to higher or lower gears. Rather, operation of the first paddle input control 181P1 causes the transmission 124 to assume an operating mode corresponding to travel in a reverse direction whilst operation of the second paddle input control 181P2 causes the transmission 124 to assume an operating mode corresponding to travel in a forward direction (or vice versa)”;
Where in the rock-away mode (in the first role) VCU 10 changes the direction of transmission 124 (the electronic control unit changes one or more parameters of the one or more vehicle drive systems) from forward to reverse or vice versa based on the control signals from 181P1 or 181P2 (in response to the drive mode shifting signal))
in the second role, the electronic control unit shifts gears of the vehicle in response to the drive mode shifting signal.
(Jerger, 
Paragraph [0060]: “…The VCU 10 controls a plurality of vehicle subsystems 12 including, but not limited to… a transmission system 12b…”;
Paragraph [0133]: “…As noted above, the vehicle 100 has first and second monostable paddle input controls 181P1, 181P2 operable to cause the transmission 124 to switch to a lower gear by means of the first paddle input control and a higher gear by means of the second paddle input control in a known manner”;
in the second role) VCU 10 shifts the transmission 124 between lower gears and higher gears (the electronic control unit shifts gears of the vehicle) based on the paddle input controls from 181P1 and 181P2 (in response to the drive mode shifting signal)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Kishi with the feature of changing the role of the paddle shifters of Jerger because “The feature that a monostable or bistable control may be used to trigger a change in transmission operating mode has the advantage that driver workload may be reduced. This is because rather than manipulating a multistable transmission operating mode selector such as dial 124S from a mode corresponding to travel in one direction to a mode corresponding to travel in the opposite direction, and ensuring that the correct mode is selected, in some embodiments the user simply operates a single monostable or bistable control to cause the required transmission operating mode to be selected. Thus the user does not have to worry about pushing, pulling or twisting the control through too great or too little an amount as in the case of known transmission selectors…” (Jerger, Paragraph [0136]) where using the paddle shifters to change the operating mode of the transmission allows the driver to be sure of the selected direction of travel (forward or reverse) as opposed to using a selector switch dial in which the driver may accidentally turn the switch too much or too little for the intended transmission mode.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Jerger as applied to claim 1 above, and in further view of Gautama. 
Gautama was first cited in a previous Office Action.
Regarding claim 2, Kishi and Jerger teach the vehicle of claim 1.
The combination of Kishi and Jerger does not teach the output device comprises a heads-up-display.

wherein the output device comprises a heads-up-display.
(Gautama, FIG. 3;
Paragraph [0009]: “FIG. 3 shows an exemplary heads-up-display (HUD) and instrument panel display that may be used with a performance driving system…”;
Paragraph [0040]: “…the heads-up-display (HUD)… of FIG. 3… provides real-time or on-track visual feedback through the augmented reality device 70, which can project both driving recommendations and statistical information onto the vehicle windshield 90…”;
Where driving recommendations are displayed using a heads-up-display).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Kishi and Jerger with the feature of a heads-up-display of Gautama because “…The… heads-up-display (HUD) unit… presents the driver with driving recommendations by projecting graphics and other information onto the windshield of the vehicle at a location that is easy for the driver to see, as illustrated in FIG. 3” (Gautama, Paragraph [0028]).

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Jerger as applied to claims 1 and 4, above, and in further view of INFINITI USA. 
INFINITI USA was first cited in a previous Office Action. 
Regarding claim 5, Kishi and Jerger the vehicle of claim 4. Kishi further teaches:
the output device comprises a display, and 
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display)
actuating one of the first paddle shifter and the second paddle shifter causes the electronic control unit to display a… driving mode… with the display.

Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the electronic control unit receives upshift or downshift signals from the paddle shifters to (actuating one of the first and second paddle shifters causes the electronic control unit to) change the speed stage of the transmission and to change the displayed speed stage (display a driving mode with the display)). 
The combination of Kishi and Jerger does not teach actuating one of the first shifter and the second shifter causes the unit to display a menu of driving mode options with the display.
However, in the same field of endeavor, INFINITI USA teaches: 
actuating one of the first… shifter and the second… shifter causes the… unit to display a menu of driving mode options with the display.
(INFINITI USA, FIG. 1; FIG. 2; FIG. 3A;
Where shifting the drive mode selector switch in one of two directions (equivalent to a first shifter and a second shifter) causes the vehicle (unit) to display a menu of driving mode options with the display). 
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying a menu of driving mode options of INFINITI USA with the feature of using paddle shifters to change a driving mode of a vehicle of Kishi and Jerger because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).

Regarding claim 6, Kishi and Jerger teach the vehicle of claim 4. Kishi further teaches:
the output device comprises a display, 
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display)
actuating one of the first paddle shifter and the second paddle shifter causes the electronic control unit to display a… driving mode… with the display; and 
(Kishi, FIG. 13: (t14);
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the electronic control unit receives upshift or downshift signals from the paddle shifters to (actuating one of the first and second paddle shifters causes the electronic control unit to) change the speed stage of the transmission and to change the displayed speed stage (display a driving mode with the display)). 
shifting of the first paddle shifter causes the electronic control unit to navigate… in a first direction, and 
(Kishi, FIG. 13: (t14); FIG. 18: (t42);
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where upshifting paddle switch 5a (shifting first paddle shifter) causes the electronic control unit to increase (navigate in a first direction) the displayed speed stage)
shifting of the second paddle shifter causes the electronic control unit to navigate… in a second direction.
(Kishi, FIG. 13: (t14); FIG. 18: (t42);
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Paragraph [0114]: “…as shown… in FIG. 18, when the downshift switch 5b is operated at time t42…”;
Where downshifting paddle switch 5b (shifting of the second paddle shifter) causes the electronic control unit to decrease (navigate in a second direction) the displayed speed stage).
The combination of Kishi and Jerger does not teach actuating one of the first shifter and the second shifter causes the unit to display a menu of driving mode options with the display and shifting of 
However, in the same field of endeavor, INFINITI USA teaches: 
actuating one of the first… shifter and the second… shifter causes the electronic control unit to display a menu of driving mode options with the display; and 
(INFINITI USA, FIG. 1; FIG. 2; FIG. 3A;
Where shifting the drive mode selector switch in one of two directions (equivalent to a first shifter and a second shifter) causes the vehicle (unit) to display a menu of driving mode options with the display). 
shifting of the first… shifter causes the… unit to navigate the menu in a first direction, and 
(INFINITI USA, FIG. 2; FIG. 3A; FIG. 3B;
Where shifting the drive mode selector switch up (equivalent to a first shifter) causes the vehicle (unit) to shift the menu from standard to sport (navigate the menu in a first direction)). 
shifting of the second… shifter causes the… unit to navigate the menu in a second direction.
(INFINITI USA, FIG. 2; FIG. 4A; FIG. 4B;
Where shifting the drive mode selector switch down (equivalent to a second shifter) causes the vehicle (unit) to shift the menu from ECO to snow (navigate the menu in a second direction)).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying and navigating a menu of driving mode options of INFINITI USA with the feature of using paddle shifters to change a driving mode of a vehicle of Kishi and Jerger because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).

Regarding claim 7, Kishi and Jerger teach the vehicle of claim 1. Kishi further teaches:
the output device comprises a display, and 
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display)
actuating one of the one or more driving mode paddle shifters causes the electronic control unit to display a… driving mode… with the display.
(Kishi, FIG. 13: (t14);
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the electronic control unit receives upshift or downshift signals from the paddle shifters to (actuating one of the first and second paddle shifters causes the electronic control unit to) change the speed stage of the transmission and to change the displayed speed stage (display a driving mode with the display)). 
The combination of Kishi and Jerger does not teach actuating one of the one or more driving mode shifters causes the unit to display a menu of driving mode options with the display.

actuating one of the one or more driving mode… shifters causes the… unit to display a menu of driving mode options with the display.
(INFINITI USA, FIG. 1; FIG. 2; FIG. 3A;
Where shifting the drive mode selector switch in one of two directions (equivalent to a first shifter and a second shifter) causes the vehicle (unit) to display a menu of driving mode options with the display). 
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying a menu of driving mode options of INFINITI USA with the feature of using paddle shifters to change a driving mode of a vehicle of Kishi and Jerger because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).
Regarding claim 8, Kishi, Jerger, and INFINITI USA teaches the vehicle of claim 7. Kishi further teaches: 
wherein shifting of the one or more driving mode paddle shifters causes the electronic control unit to navigate…
(Kishi, FIG. 13: (t14); FIG. 18: (t42);
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Paragraph [0114]: “…as shown… in FIG. 18, when the downshift switch 5b is operated at time t42…”;
Where upshifting paddle switch 5a (shifting first paddle shifter) causes the electronic control unit to increase (navigate in a first direction) the displayed speed stage) and downshifting paddle switch 5b (shifting of the second paddle shifter) causes the electronic control unit to decrease (navigate in a second direction) the displayed speed stage).
Kishi and Jerger do not teach shifting of the one or more driving mode shifters causes the unit to navigate the menu.
However, in the same field of endeavor, INFINITE USA teaches:
The vehicle of claim 7, wherein shifting of the one or more driving mode… shifters causes the… unit to navigate the menu.
(INFINITI USA, FIG. 2; FIG. 3A; FIG. 3B; FIG. 4A; FIG. 4B;
Where shifting the drive mode selector switch up, equivalent to a first shifter, causes the vehicle (unit) to shift the menu from standard to sport (navigate the menu in a first direction) and shifting the drive mode selector switch down, equivalent to a second shifter, causes the vehicle (unit) to shift the menu from ECO to snow (navigate the menu in a second direction)).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of navigating a menu of driving mode options of INFINITI USA with the feature of using paddle shifters to change a driving mode of a vehicle of Kishi and Jerger because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).

Claims 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Prakah-Asante.
Kishi and Prakah-Asante were first cited in a previous Office Action.
Regarding claim 9, Kishi teaches:
A system for changing a driving mode of a vehicle, the system comprising: 
a steering wheel; 
(Kishi, FIG. 5: (6);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6…”)
one or more vehicle drive systems [comprising at least a vehicle suspension system]; 
(Kishi, FIG. 1; FIG. 2: (AC);
Paragraph [0028]: “…As shown in FIG. 1, the vehicle 101 includes an engine 1… a transmission 2… a throttle valve 11 and fuel injected from an injector 12…”;
Paragraph [0029]: “The transmission 2, which is installed in a power transmission path between the engine 1 and drive wheels 3…”;
Paragraph [0030]: “…A hydraulic pressure control unit 22 can shift speed stage of the transmission 2 by controlling flow of oil to the engaging element 21. The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23”…”;
Paragraph [0039]: “The actuators AC are provided to perform driving of the vehicle 101. The actuators AC include a throttle actuator for adjusting opening angle of the throttle valve 11 of the engine 1 (throttle opening angle), a shift actuator 23 for changing speed stage of the transmission 2, a brake actuator for operating a braking unit, and a steering actuator for driving a steering unit”;
Where the drive systems in FIG. 1 (one or more vehicle drive systems) is controlled by actuators AC)
one or more driving mode paddle shifters coupled to the steering wheel; 
(Kishi, FIG. 5: (5);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6 showing incorporation of paddle switches…”)
one or more sensors configured to output a driving environment signal indicative of one or more characteristics of a driving environment of the vehicle; 
(Kishi, FIG. 2: (31);
Paragraph [0044]: “The exterior recognition unit 44 recognizes external circumstances around the subject vehicle based on signals from cameras, LIDERs, RADARs and the like of the external sensor group 31. For example, it recognizes position, speed and acceleration of nearby vehicles driving in the vicinity of the subject vehicle, position of vehicles stopped or parked in the vicinity of the subject vehicle, and position and state of other objects. Other objects include traffic signs, traffic lights, road boundary and stop lines, buildings, guardrails, power poles, commercial signs, pedestrians, bicycles, and the like. Recognized states of other objects include, for example, traffic light color (red, green or yellow) and moving speed and direction of pedestrians and bicycles”;
Where exterior recognition unit uses signals from cameras, LIDERs, Radars (one or more sensors configured to output a driving environment signal) to detect other vehicles and objects (indicative of one or more characteristics of a driving environment of the vehicle))
an output device, and 
(Kishi, FIG. 2: (33);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”)
an electronic control unit communicatively coupled to the one or more driving mode paddle shifters, the one or more vehicle drive systems, the one or more sensors, and the output device, wherein the electronic control unit is configured to: 
(Kishi, FIG. 2: (31), (40), (48), (AC), (46); FIG. 8: (5), (46);
Paragraph [0040]: “The controller 40 is constituted by an electronic control unit (ECU).…”)
receive the driving environment signal from the one or more sensors; 
(Kishi, FIG. 2: (31), (44);
Paragraph [0044]: “The exterior recognition unit 44 recognizes external circumstances around the subject vehicle based on signals from cameras, LIDERs, RADARs and the like of the external sensor group 31…”;
Where the controller (ECU) contains the exterior recognition unit that receives signals from the external sensor group)
receive a drive mode shifting signal from the one or more driving mode paddle shifters indicative of a desire to change a driving mode of the vehicle; and 
(Kishi, FIG. 2: (40), (46); FIG. 8: (5), (46);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…”;
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Where actuating the paddle switches (paddle shifters) initiates an upshift or downshift signal to change (ECU receives a drive mode shifting signal indicative of a desire to change) the speed stage of the transmission (driving mode of the vehicle))
change one or more parameters of one or more of the one or more vehicle drive systems in order to change the driving mode in response to the drive mode shifting signal, 
(Kishi, FIG. 2: (40), (46); FIG. 13: (t14);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Where the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of one or more of the one or more vehicle drive systems) to change the speed stage (driving mode) in response to the upshift or downshift signal (drive mode shifting signal)).
Kishi fails to explicitly teach one or more vehicle drive systems comprising at least a vehicle suspension system, an electronic control unit configured to determine a recommended driving mode based on the driving environment signal from the one or more sensors, output an indication of the recommended driving mode with the output device, and wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle. 
However, in the same field of endeavor, Prakah-Asante teaches:
[one or more vehicle drive systems] comprising at least a vehicle suspension system; 
(Prakah-Asante, FIG. 1: (104-E);
The vehicle ECUs 104 may include components of the vehicle 102 that provide assistance during driving. As some non-limiting vehicle ECUs 104 examples, the vehicle 102 may include… a suspension control module (SUM) 104-E…
…The SUM 104-E may be configured to control suspension aspects of the vehicle 102 such as control of damping of the vehicle 102 suspension…”;
Where vehicle ECUs 104 include components of vehicle 102 that provide assistance while driving ([one or more vehicle drive systems]) that include SUM 104-E to control suspension aspects of the vehicle 102 (comprising at least a vehicle suspension system))
an electronic control unit communicatively coupled to… the one or more vehicle drive systems, the one or more sensors, and the output device, wherein the electronic control unit is configured to: 
(Prakah-Asante, FIG. 1: (104), (106), (108); FIG. 2: (224);
Col 3, lines 34-39: “The vehicle ECUs 104 may include components of the vehicle 102 that provide assistance during driving. As some non-limiting vehicle ECUs 104 examples, the vehicle 102 may include an electronic power-steering assist system module (EPASM) 104-A, a powertrain control module (PCM) 104-B…”;
Col 4, lines 27-31: “…ADC controller 106 communicates with the other vehicle ECUs, sensors, and/or systems (e.g., the PCM 104-B, the TCM 104-D, etc.) over one or more wired or wireless vehicle bus connections 108 using common bus protocols…”;
Col 9, lines 36-37: “FIG. 4 illustrates an example user interface 400 of the vehicle 102 for displaying an ADC controller 106 recommendation 402…”;
Where the ADC controller 106 is an ECU communicatively coupled with sensors, other vehicle ECUs that control power steering and the like (one or more vehicle drive systems) and a user interface (output device))
determine a recommended driving mode based on the driving environment signal from the one or more sensors; 
(Prakah-Asante, FIG. 2: (202), (210), (218); FIG. 5: (502), (508), (510);
Col 9, lines 55-63: “FIG. 5 illustrates an example process 500 for ADC LT detection and mode selection in a vehicle 102. In an example, the process 500 may be performed using the ADC controller 106 in accordance with the data flow 200 discussed in detail above. 
At operation 502, the ADC controller 106 performs data collection. In an example, the data collector 202 of the ADC controller 106 receives the driver data 204, the environment data 206, and the connectivity data 208”;
Col 10, lines 3-12: “At operation 508, the ADC controller 106 determines which conditional states of the ADC determination are met. In an example, the decision-maker 218 of the ADC controller 106 analyzes the LTA 212, LRA 214, and weather state 216 to determine the ADCLT value…
At 510, the ADC controller 106 determines the LT mode 220 for the vehicle 102… the decision-maker 218 of the ADC controller 106 determines the mode 220 into which to place the vehicle 102 based on the ADCLT value…”;
Where the ADC controller (ECU) uses ambient temperature sensor data to assess a weather state 216 (driving environment signal from one or more sensors) to factor in to the ADCLT value to determine the mode 22 in which to place the vehicle (recommended driving mode))
output an indication of the recommended driving mode with the output device
(Prakah-Asante, FIG. 4: (402);
Col 9, lines 36-37: “FIG. 4 illustrates an example user interface 400 of the vehicle 102 for displaying an ADC controller 106 recommendation 402…”;
Col 10, lines 13-20: “At operation 512, the ADC controller 106 applies the determined LT-mode 220 to the vehicle systems 222… the ADC controller 106 may display the recommendation 402 to the user to allow the user to manually accept or reject the recommended operational mode 220…”;
Where the ADC controller 106 displays recommendation 402 (outputs an indication of the recommended driving mode) to the user via user interface 400 (output device))
wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle.
(Prakah-Asante, FIG. 1: (104-E);
Col 2, lines 34-40: “Systems that automatically adjust operational modes of vehicle controllers may be referred to as vehicle adaptive drive control (ADC) systems. In an example, a vehicle may utilize a suspension setting ADC to automatically select between sport, normal, and comfort suspension modes to adapt to meet road grade roughness conditions and facilitate curve negotiation…”;
wherein the vehicle suspension system is adjustable) based on sport mode, normal mode, or comfort mode (based on the driving mode of the vehicle)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system for changing a driving mode of a vehicle of Kishi with the feature of recommending a driving mode of Prakah-Asante because “…Various vehicle subsystems are known to operate in different configuration modes to suit different conditions… automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences” (Prakah-Asante, Col 1, lines 13-20). Therefore, “…As the number of controllable subsystems increases, the driver may face an increasing number of choices of which configuration modes to select for each subsystem based on context and situation. In addition to the merely increasing number of choices available, this situation also increases the potential for unexpected system interactions as well. Unless the driver is very experienced, this complicated situation may result in unintended vehicle behaviors” (Prakah-Asante, Col 1, lines 27-35). 
Additionally, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system for changing a driving mode of a vehicle of Kishi with the feature of adjusting the suspension of the vehicle based on a driving mode of Prakah-Asante because “Various vehicle subsystems are known to operate in different configuration modes to suit different conditions…” (Prakah-Asante, Col 1, lines 13-14) and “…automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences…” (Prakah-Asante, Col 1, lines 16-20) where adjusting a suspension system of the vehicle based on the driving mode allows the vehicle to operate in a manner that better suits prevailing conditions or driver preferences. 

Regarding claim 10, Kishi and Prakah-Asante teach the system of claim 9. Kishi further teaches:
wherein the electronic control unit is configured to: 
(Kishi, FIG. 2: (40);
Paragraph [0040]: “The controller 40 is constituted by an electronic control unit (ECU).…”)
receive a… signal from the one or more driving mode paddle shifters…; and 
(Kishi, FIG. 2: (40), (46); FIG. 5: (5); FIG. 8: (5), (46);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…”;
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Where actuating the paddle switches 5a and 5b (paddle shifters) creates an upshift or downshift signal (ECU receives a signal from the paddle shifters))
change one or more parameters of the one or more vehicle drive systems in order to change the driving mode… in response to receiving the… signal from the one or more driving mode paddle shifters… indicative of approval of… the… driving mode.
(Kishi, FIG. 2: (40), (46); FIG. 13: (t14);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Paragraph [00105]: “…shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5…”;
Where the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of the one or more vehicle drive systems) to change the speed stage (driving mode) in response to the upshift or downshift signal (signal from the one or more driving mode paddle shifters) wherein the signal from the paddle switches indicates the driver’s intended speed stage (signal from the one or more paddle shifters is indicative of the approved driving mode))
Kishi does not explicitly teach receiving a response signal in response to outputting the recommended drive mode and changing the driving mode to the recommended driving mode in response to receiving the response signal indicative of approval of the recommended driving mode.
However, in the same field of endeavor, Prakah-Asante teaches:
receive a response signal… in response to outputting the indication of the recommended driving mode; and 
(Prakah-Asante, FIG. 4: (408);
Col 9, lines 36-37: “FIG. 4 illustrates an example user interface 400 of the vehicle 102 for displaying an ADC controller 106 recommendation 402…”;
Col 9, lines 44-51: “…The recommendation 402 may further include a description label 406 describing the recommended change in mode 220 (e.g., that low-traction mode 220 is recommended). The recommendation 402 may also include a change mode button 408 that, when selected by the driver, is configured to cause the ADC controller 106 to receive permission to apply the suggested mode 220 to the vehicle systems 222”;

change one or more parameters of the one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal… indicative of approval of the recommended driving mode.
(Prakah-Asante, FIG. 1: (104); FIG. 2: (222); FIG. 5: (512);
Col 1, line 61 to Col 2, line 5: “…the controller to… adjust an operational mode of at least one electronic control unit of the vehicle to implement the low-traction mode”;
Col 3, lines 34-64: “The vehicle ECUs 104 may include components of the vehicle 102 that provide assistance during driving. As some non-limiting vehicle ECUs 104 examples, the vehicle 102 may include an electronic power-steering assist system module (EPASM) 104-A, a powertrain control module (PCM) 104-B, an adaptive cruise control module (ACCM) 104-C (or in other vehicles a cooperative adaptive cruise control system (CACC), a transmission control module (TCM) 104-D, a suspension control module (SUM) 104-E, and a brake control module (BCM) 104-F.
... The ACCM 104-C may be configured to automatically control speed of the vehicle 102. The TCM 104-D may be configured to utilize engine load and vehicle speed information to determine a gear position to be established in the transmission. The SUM 104-E may be configured to control suspension aspects of the vehicle 102 such as control of damping of the vehicle 102 suspension…
The ECUs 104 may be configured to operate in various operational modes, such that in each mode, the behavior of the ECU 104 may be optimized for different conditions”;
Col 9, lines 47-51: “…The recommendation 402 may also include a change mode button 408 that, when selected by the driver, is configured to cause the ADC controller 106 to receive permission to apply the suggested mode 220 to the vehicle systems 222…”;
Col 10, lines 13-20: “…At operation 512, the ADC controller 106 applies the determined LT-mode 220 to the vehicle systems 222… the ADC controller 106 may display the recommendation 402 to the user to allow the user to manually accept or reject the recommended operational mode 220…”;
Where the ADC controller 106 implements the LT-mode (recommended driving mode) by adjusting the operational mode (changing one or more parameters) of the ECUs (vehicle drive systems) after receiving (in response to) permission to apply the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system for changing a driving mode of a vehicle of Kishi with the feature of accepting a recommended driving mode of Prakah-Asante because “…Various vehicle subsystems are known to operate in different configuration modes to suit different conditions… automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences” (Prakah-Asante, Col 1, lines 13-20) and “…Unless the driver is very experienced, this complicated situation may result in unintended vehicle behaviors” (Prakah-Asante, Col 1, lines 33-35), where an experienced driver would be allowed to deny the recommended change to suit the driver’s preferences. 

Regarding claim 11, Kishi and Prakah-Asante teach the system of claim 9. Prakah-Asante further teaches:
wherein the driving environment signal includes at least one of image data from one or more cameras, weather data, map data, driver habit data, and vehicle status data.
(Prakah-Asante, FIG. 2: (216);
Col 6, line 63 to Col 7, line 8: “The weather information 216 may be determined using one or more weather rules based on the environment data 206 and the telematics/connectivity data 208. For instance… a rule may specify a Weatherstate of 1 to categorize a black ice condition when ambient temperature (e.g., as measured by a vehicle 102 sensor) is between 0° C. and −3° C. and dew point is about 0° C…”;
Where the vehicle sensor measures ambient temperature (driving environment signal includes weather data)). 

Regarding claim 12, Kishi and Prakah-Asante teach the system of claim 9. Kishi further teaches: 
wherein the electronic control unit is further configured to: 
receive an unprompted drive mode shifting signal from the one or more driving mode paddle shifters indicative of a desire to change the driving mode of the vehicle; 
(Kishi, FIG. 2: (40), (46); FIG. 8: (5), (46);
Paragraph [0027]: “…The vehicle 101 is not limited to driving in a self-drive mode requiring no driver driving operations but is also capable of driving in a manual drive mode by driver operations”;
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…”;
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [00105]: “…shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5…”;
Where the driver actuates the paddle switches (paddle shifters) without prompt to initiate a change (indicates a desire to change) the speed stage (driving mode of the vehicle))
change one or more parameters of the one or more vehicle drive systems in order to change the driving mode in response to the unprompted drive mode shifting signal, and 
(Kishi, FIG. 2: (40), (46); FIG. 13: (t14);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Where the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of the one of more vehicle drive systems) to change the speed stage (driving mode) in response to the upshift or downshift signal (drive mode shifting signal))
provide a notification related to the change in the driving mode with the output device.
(Kishi, FIG. 2: (48); FIG. 13: (t14);
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the display (output device) indicates the new speed stage (notice of change in driving mode)).

Regarding claim 14, Kishi and Prakah-Asante teach the system of claim 9. Kishi further teaches: 
wherein the one or more driving mode paddle shifters include a first paddle shifter and a second paddle shifter.
(Kishi, FIG. 5: (5);
Paragraph [0060]: “…FIG. 5 is a front view of a steering wheel 6 showing incorporation of paddle switches. As shown in FIG. 5, a pair of laterally symmetrical paddle switches 5 (5a and 5b) is installed on a rear side of the steering wheel 6…”;
Where paddle switches include paddle switch 5a (first paddle shifter) and switch 5b (second paddle shifter)).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi and Prakah-Asante as applied to claims 12 and 14, above, and in further view of INFINITI USA. 
INFINITI USA was first cited in a previous Office Action. 
Regarding claim 13, Kishi and Prakah-Asante teach the system of claim 9. Kishi further teaches: 
the output device comprises a display, and 
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display).
the unprompted drive mode shifting signal causes the electronic control unit to display a… driving mode… with the display.
(Kishi, FIG. 13: (t14);
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where the electronic control unit receives the unprompted upshift or downshift signals from the paddle shifters to (actuating one of the first and second paddle shifters causes the electronic control unit to) change the speed stage of the transmission and to change the displayed speed stage (display a driving mode with the display)). 
Neither Kishi nor Prakah-Asante teaches the unprompted drive mode shifting signal causes the unit to display a menu of driving mode options with the display.
However, in the same field of endeavor, INFINITI USA teaches:
the unprompted drive mode shifting signal causes the… unit to display a menu of driving mode options with the display.
(INFINITI USA, FIG. 1; FIG. 2; FIG. 3A;
Where shifting the drive mode selector switch in one of two directions (equivalent to an unprompted driving mode shifting signal) causes the vehicle (unit) to display a menu of driving mode options with the display). 
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying a menu of driving mode options upon receiving an unprompted shifting signal of INFINITI USA with the vehicle using paddle shifters of Kishi because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]). 
Additionally, it would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying a menu of driving mode options upon receiving an unprompted shifting signal of INFINITI USA with the vehicle feature of recommending driving modes of Prakah-Asante because “…Various vehicle subsystems are known to operate in different configuration modes to suit different conditions… automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences” (Prakah-Asante, Col 1, lines 13-20) and “…Unless the driver is very experienced, this complicated situation may result in unintended vehicle behaviors” (Prakah-Asante, Col 1, lines 33-35).

Regarding claim 15, Kishi and Prakah-Asante teach the system of claim 14. Kishi further teaches:
the output device comprises a display, 
(Kishi, FIG. 2: (48);
Paragraph [0034]: “…A display portion 48 for displaying current speed stage is included as one element of the input-output unit 33…”;
Where the input-output unit (output device) comprises a display)
the unprompted drive mode shifting signal causes the electronic control unit to display a… driving mode… with the display,
(Kishi, FIG. 13: (t14);
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Paragraph [00105]: “…shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5…”;
Where the electronic control unit receives the unprompted upshift or downshift signals from the driver using the paddle shifters to (actuating one of the first and second paddle shifters causes the electronic control unit to) change the speed stage of the transmission and to change the displayed speed stage (display a driving mode with the display)) 
actuating of the first paddle shifter causes the electronic control unit to navigate… in a first direction, and 
(Kishi, FIG. 13: (t14); FIG. 18: (t42);
…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Where upshifting paddle switch 5a (shifting first paddle shifter) causes the electronic control unit to increase (navigate in a first direction) the displayed speed stage)
actuating of the second paddle shifter causes the electronic control unit to navigate… in a second direction.
(Kishi, FIG. 13: (t14); FIG. 18: (t42);
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4), and a numeral indicating speed stage (e.g., numeral “5” indicating 5th speed stage) is lit on the display portion 48…”;
Paragraph [0114]: “…as shown… in FIG. 18, when the downshift switch 5b is operated at time t42…”;
Where downshifting paddle switch 5b (shifting of the second paddle shifter) causes the electronic control unit to decrease (navigate in a second direction) the displayed speed stage).
Neither Kishi nor Prakah-Asante teaches the unprompted drive mode shifting signal causes the unit to display a menu of driving mode options with the display and shifting of the first shifter causes the electronic control unit to navigate the menu in a first direction, and shifting of the second shifter causes the electronic control unit to navigate the menu in a second direction.
However, in the same field of endeavor, INFINITI USA teaches: 
the unprompted drive mode shifting signal causes the… unit to display a menu of driving mode options with the display,
(INFINITI USA, FIG. 1; FIG. 2; FIG. 3A;
Where shifting the drive mode selector switch in one of two directions (equivalent to an unprompted driving mode shifting signal) causes the vehicle (unit) to display a menu of driving mode options with the display)
actuating of the first… shifter causes the… unit to navigate the menu in a first direction, and 
(INFINITI USA, FIG. 2; FIG. 3A; FIG. 3B;
Where shifting the drive mode selector switch up (equivalent to a first shifter) causes the vehicle (unit) to shift the menu from standard to sport (navigate the menu in a first direction))
actuating of the second… shifter causes the… unit to navigate the menu in a second direction.
(INFINITI USA, FIG. 2; FIG. 4A; FIG. 4B;
Where shifting the drive mode selector switch down (equivalent to a second shifter) causes the vehicle (unit) to shift the menu from ECO to snow (navigate the menu in a second direction)).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the feature of displaying and navigating a menu of driving mode options upon receiving an unprompted shifting signal of INFINITI USA with the vehicle using paddle shifters of Kishi because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]). 
…Various vehicle subsystems are known to operate in different configuration modes to suit different conditions… automatic transmissions can be controlled in sport, winter, economy, and manual configuration modes in which the changes between gear ratios and other subsystem control parameters are modified to suit the prevailing conditions or the driver's preferences” (Prakah-Asante, Col 1, lines 13-20) and “…Unless the driver is very experienced, this complicated situation may result in unintended vehicle behaviors” (Prakah-Asante, Col 1, lines 33-35). 

Claims 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prakah-Asante in view of Kishi.
Prakah-Asante and Kishi were first cited in a previous Office Action. 
Regarding claim 16, Prakah-Asante teaches: 
A method of changing a driving mode of a vehicle, the method comprising:
receiving, with an electronic control unit, a driving environment signal from one or more sensors; 
(Prakah-Asante, FIG. 1: (104) (108); FIG. 2: (206);
…ADC controller 106 communicates with the other vehicle ECUs, sensors… over… wireless vehicle bus connections 108 using common bus protocols…”;

Col 5, lines 51-53: “The vehicle and environment data 206 may include information related to environmental conditions measured by the vehicle 102…”;
Col 6, line 63 to Col 7, line 8: “The weather information 216 may be determined using one or more weather rules based on the environment data 206 and the telematics/connectivity data 208. For instance… a rule may specify a Weatherstate of 1 to categorize a black ice condition when ambient temperature (e.g., as measured by a vehicle 102 sensor) is between 0° C. and −3° C. and dew point is about 0° C…”;
Where the ADC controller 106 is an ECU communicatively coupled with sensors, one of which measures ambient temperature (driving environment signal))
determining, with the electronic control unit, a recommended driving mode based on the driving environment signal from the one or more sensors; and 
(Prakah-Asante, FIG. 2: (202), (210), (218); FIG. 5: (502), (508), (510);
Col 9, lines 55-63: “FIG. 5 illustrates an example process 500 for ADC LT detection and mode selection in a vehicle 102. In an example, the process 500 may be performed using the ADC controller 106 in accordance with the data flow 200 discussed in detail above. 
At operation 502, the ADC controller 106 performs data collection. In an example, the data collector 202 of the ADC controller 106 receives the driver data 204, the environment data 206, and the connectivity data 208”;
Col 10, lines 3-12: “At operation 508, the ADC controller 106 determines which conditional states of the ADC determination are met. In an example, the decision-maker 218 of the ADC controller 106 analyzes the LTA 212, LRA 214, and weather state 216 to determine the ADCLT value…
At 510, the ADC controller 106 determines the LT mode 220 for the vehicle 102… the decision-maker 218 of the ADC controller 106 determines the mode 220 into which to place the vehicle 102 based on the ADCLT value…”;
Where the ADC controller (ECU) uses ambient temperature sensor data to assess a weather state 216 (driving environment signal from one or more sensors) to factor in to the ADCLT value to determine the mode 22 in which to place the vehicle (recommended driving mode))
outputting, with the electronic control unit, an indication of the recommended driving mode with an output device
(Prakah-Asante, FIG. 4: (402);
Col 9, lines 36-37: “FIG. 4 illustrates an example user interface 400 of the vehicle 102 for displaying an ADC controller 106 recommendation 402…”;
Col 10, lines 13-20: “At operation 512, the ADC controller 106 applies the determined LT-mode 220 to the vehicle systems 222… the ADC controller 106 may display the recommendation 402 to the user to allow the user to manually accept or reject the recommended operational mode 220…”;
Where the ADC controller 106 (ECU) displays recommendation 402 (outputs an indication of the recommended driving mode) to the user via user interface 400 (output device))
receiving, with the electronic control unit, a response signal [from one or more driving mode paddle shifters coupled to a vehicle steering wheel]; and 
 (Prakah-Asante, FIG. 4: (408);
Col 9, lines 36-37: “FIG. 4 illustrates an example user interface 400 of the vehicle 102 for displaying an ADC controller 106 recommendation 402…”;
Col 9, lines 44-51: “…The recommendation 402 may further include a description label 406 describing the recommended change in mode 220 (e.g., that low-traction mode 220 is recommended). The recommendation 402 may also include a change mode button 408 that, when selected by the driver, is configured to cause the ADC controller 106 to receive permission to apply the suggested mode 220 to the vehicle systems 222”;
Where the ADC controller 106 (ECU) recommends change mode 220 (the recommended driving mode) and receives permission (receiving, with the electronic control unit, a response signal))
changing one or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal [from the one or more driving mode paddle shifters] indicative of approval of the recommended driving mode, 

Col 1, line 61 to Col 2, line 5: “…the controller to… adjust an operational mode of at least one electronic control unit of the vehicle to implement the low-traction mode”;
Col 3, lines 34-64: “The vehicle ECUs 104 may include components of the vehicle 102 that provide assistance during driving. As some non-limiting vehicle ECUs 104 examples, the vehicle 102 may include an electronic power-steering assist system module (EPASM) 104-A, a powertrain control module (PCM) 104-B, an adaptive cruise control module (ACCM) 104-C (or in other vehicles a cooperative adaptive cruise control system (CACC), a transmission control module (TCM) 104-D, a suspension control module (SUM) 104-E, and a brake control module (BCM) 104-F.
... The ACCM 104-C may be configured to automatically control speed of the vehicle 102. The TCM 104-D may be configured to utilize engine load and vehicle speed information to determine a gear position to be established in the transmission. The SUM 104-E may be configured to control suspension aspects of the vehicle 102 such as control of damping of the vehicle 102 suspension…
The ECUs 104 may be configured to operate in various operational modes, such that in each mode, the behavior of the ECU 104 may be optimized for different conditions”;
Col 9, lines 47-51: “…The recommendation 402 may also include a change mode button 408 that, when selected by the driver, is configured to cause the ADC controller 106 to receive permission to apply the suggested mode 220 to the vehicle systems 222…”;
Col 10, lines 13-20: “…At operation 512, the ADC controller 106 applies the determined LT-mode 220 to the vehicle systems 222… the ADC controller 106 may display the recommendation 402 to the user to allow the user to manually accept or reject the recommended operational mode 220…”;
Where the ADC controller 106 adjusts the operational mode (changing one or more parameters) of at least one ECU (of one or more vehicle drive systems) in order to implement the LT-mode (in order to change the driving mode to the recommended driving mode) after receiving permission from the driver (in response to receiving the response signal […] indicative of approval of the recommended driving mode))
wherein the vehicle suspension system is adjustable based on the driving mode of the vehicle.
(Prakah-Asante, FIG. 1: (104-E);
Systems that automatically adjust operational modes of vehicle controllers may be referred to as vehicle adaptive drive control (ADC) systems. In an example, a vehicle may utilize a suspension setting ADC to automatically select between sport, normal, and comfort suspension modes to adapt to meet road grade roughness conditions and facilitate curve negotiation…”;
Where the vehicle utilizes a suspension setting to adapt the suspension of the vehicle (wherein the vehicle suspension system is adjustable) based on sport mode, normal mode, or comfort mode (based on the driving mode of the vehicle)).
Prakah-Asante fails to teach receiving, with the electronic control unit, a […] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel and changing one or more parameters of one or more vehicle drive systems in response to receiving the […] signal from the one or more driving mode paddle [...]. 
However, in the same field of endeavor, Kishi teaches:
receiving, with the electronic control unit, a [response] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel; and 
(Kishi, FIG. 2: (40), (46); FIG. 5: (5); FIG. 8: (5), (46);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…”;
Paragraph [0040]: “The controller 40 is constituted by an electronic control unit (ECU).…”
Paragraph [0060]: “…The vehicle transmission control apparatus… is configured to change… the transmission… in response to operation of paddle switches…”;
Paragraph [0061]: “…paddle switch 5a on the right side, is configured as an upshift switch for instructing upshift from n stage to n+1 stage and outputs an upshift signal with each pressing operation… paddle switch 5b on the left side, is configured as a downshift switch for instructing downshift from n+1 stage to n stage and outputs a downshift signal with each pressing operation.…”;
Where actuating the paddle switches 5a and 5b attached to the steering wheel creates an upshift or downshift signal implemented by the controller (receiving, with the electronic control unit, a […] signal from one or more driving mode paddle shifters coupled to a vehicle steering wheel))
changing one or more parameters of one or more vehicle drive systems in order to change the driving mode [to the recommended driving mode] in response to receiving the [response] signal from the one or more driving mode paddle shifters [indicative of approval of the recommended driving mode], 
(Kishi, FIG. 2: (40), (46); FIG. 13: (t14);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Paragraph [00105]: “…shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5…”;
Where the controller (ECU) outputs control signals to the shift actuator which changes the flow of hydraulic pressure (changes one or more parameters) to the engaging element of the transmission (of one or more vehicle drive systems) to change the speed stage (in order to change the driving mode) in response to the upshift or downshift signal (in response to receiving the […] signal from the one or more driving mode paddle shifters)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of changing a driving mode of a vehicle of Prakah-Asante with the feature of receiving a signal from paddle shifters in order to change a driving system parameter of Kishi because “The vehicle transmission control apparatus 200 for controlling a shift operation of the transmission 2 installed in the subject vehicle 101 having self-drive capability includes: the paddle switches 5 for outputting manual shift instructions to upshift and downshift the transmission 2…” (Kishi, Paragraph [0104]) and “Owing to this configuration, shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5, even when the subject vehicle 101 is driving in self-drive mode…” (Kishi, Paragraph [0105]).

Regarding claim 17, Prakah-Asante and Kishi teach the method of claim 16. Prakah-Asante further teaches:
changing two or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the response signal [from the one or more driving mode paddle shifters] indicative of approval of the recommended driving mode.
(Prakah-Asante, FIG. 1: (104); FIG. 2: (222); FIG. 5: (512);
Col 1, line 61 to Col 2, line 5: “…the controller to… adjust an operational mode of at least one electronic control unit of the vehicle to implement the low-traction mode”;
Col 3, line 62 to Col 4, line 11: “... The ECUs 104 may be configured to operate in various operational modes, such that in each mode, the behavior of the ECU 104 may be optimized for different conditions. In an example, one or more ECUs 104 may be configured to operate in settings such as comfort, normal, or sport. For instance, when driving at a substantially low speed (e.g., slower than 25 miles per hour), the EPASM 112 may be configured to operate at comfort settings to reduce driver steering efforts… For instance, the SUM 104-E may be configured to switch to a comfort mode when driving over rough road, and to switch to a normal mode when driving over smooth pavement”;
Col 9, lines 47-51: “…The recommendation 402 may also include a change mode button 408 that, when selected by the driver, is configured to cause the ADC controller 106 to receive permission to apply the suggested mode 220 to the vehicle systems 222…”;
Col 10, lines 13-20: “…At operation 512, the ADC controller 106 applies the determined LT-mode 220 to the vehicle systems 222… the ADC controller 106 may display the recommendation 402 to the user to allow the user to manually accept or reject the recommended operational mode 220…”;
changing two or more parameters of one or more vehicle drive systems in order to change the driving mode)).
Prakah-Asante does not teach changing […] or more parameters of one or more vehicle drive systems in order to change the driving mode to the recommended driving mode in response to receiving the […] signal from the one or more driving mode paddle shifters.
However, in the same field of endeavor, Kishi teaches:
changing [two] or more parameters of one or more vehicle drive systems in order to change the driving mode… in response to receiving the… signal from the one or more driving mode paddle shifters indicative of approval of the… driving mode.
(Kishi, FIG. 2: (40), (46); FIG. 13: (t14);
Paragraph [0030]: “…The transmission 2 is, for example, a stepped transmission enabling stepwise speed ratio (gear ratio) shifting in accordance with multiple (e.g. seven) speed stages…The transmission 2 can… incorporate a dog clutch, friction clutch or other engaging element 21.The hydraulic pressure control unit 22 includes a solenoid valve or other valve mechanism operated by electric signals (called “shift actuator 23” for sake of convenience), and an appropriate speed stage can be implemented by changing flow of hydraulic pressure to the engaging element 21 in response to operation of the shift actuator 23.”;
Paragraph [0064]: “…the driving control unit 46 outputs control signals to the shift actuator 23 in accordance with upshift signals or downshift signals from the paddle switches 5, whereby the transmission 2 is upshifted or downshifted…”;
Paragraph [0097]: “When the upshift switch 5a is operated from this state at time t14, the transmission 2 upshifts to 5th speed (S4)…”;
Paragraph [00105]: “…shift operations reflecting the driver's intention can be achieve by operating the paddle switches 5…”;


Regarding claim 18, Prakah-Asante and Kishi teach the method of claim 16. Prakah-Asante further teaches: 
further comprising determining a confidence level, wherein the recommended driving mode is only displayed when the confidence level is above a predetermined level.
(Prakah-Asante, FIG. 2: (202), (210), (218); FIG. 5: (504), (506);
Col. 5, line 66 to Col. 6, line 2: “The condition assessor 210 may be configured to receive the driver data 204, environment data 206, and telematics connectivity data 208 from the data collector 202, and compute the LTA 212, LRA 214, and weather state 216”;
Col 7, line 55 to Col 8, line 2: “

    PNG
    media_image1.png
    224
    677
    media_image1.png
    Greyscale

As indicated in equation (4), the determination of the ADCLT value may be based on the LTA 212, LRA 214, and weather state 216. An ADCLT value of 1 leads to an indication for engagement of the LT mode 220, and an ADCLT value of 0 leads to an indication for disengagement of the LT mode 220. Examples of the tunable threshold values of the constants λ and ϴ are 0.75 and 0.7, respectively”;
Col 9, line 64 to Col 10, line 2: “At 504, the ADC controller 106 performs LTA 212 computation, and at operation 506, the ADC controller 106 performs LRA 214 computation. In an example, the LTA 212 and LRA 214 anomaly detection and accumulations may be performed by the condition assessor 210 of the ADC controller 106…”;
Where engagement (displaying) of LT mode 220 (recommended driving mode) is determined when ADC-LT is 1, which is based on condition assessor 210 determining LTA 212 and LRA 214 (determined confidence levels) and assessing if LTA 212 and LRA 214 (determined confidence levels) are greater than the tunable threshold values of the constants λ and ϴ (above predetermined levels), respectively).

Regarding claim 19, Prakah-Asante and Kishi teach the method of claim 16. Prakah-Asante further teaches: 
wherein the driving environment signal includes at least one of image data from one or more cameras, weather data, map data, driver habit data, and vehicle status data.
(Prakah-Asante, FIG. 2: (216);
Col 6, line 63 to Col 7, line 8: “The weather information 216 may be determined using one or more weather rules based on the environment data 206 and the telematics/connectivity data 208. For instance… a rule may specify a Weatherstate of 1 to categorize a black ice condition when ambient temperature (e.g., as measured by a vehicle 102 sensor) is between 0° C. and −3° C. and dew point is about 0° C…”;
Where the vehicle sensor measures ambient temperature (driving environment signal includes weather data)). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prakah-Asante and Kishi as applied to claim 16 above, and in further view of Gautama.
Gautama was first cited in a previous Office Action. 
Regarding claim 20, Prakah-Asante and Kishi teach the method of claim 16. 
The combination of Prakah-Asante and Kishi does not teach the output device is a heads-up-display. 
However, in the same field of endeavor, Gautama teaches:
wherein the output device is a heads-up-display.
(Gautama, FIG. 3;
Paragraph [0009]: “FIG. 3 shows an exemplary heads-up-display (HUD) and instrument panel display that may be used with a performance driving system…”;
Paragraph [0040]: “…the heads-up-display (HUD)… of FIG. 3… provides real-time or on-track visual feedback through the augmented reality device 70, which can project both driving recommendations and statistical information onto the vehicle windshield 90…”;
Where driving recommendations are displayed using a heads-up-display).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date to combine the method of changing a driving mode of a vehicle based on a recommended driving mode of Prakah-Asante and Kishi with the feature of a heads-up-display of Gautama because “…The… heads-up-display (HUD) unit… presents the driver with driving recommendations by projecting graphics and other information onto the windshield of the vehicle at a location that is easy for the driver to see, as illustrated in FIG. 3” (Gautama, Paragraph [0028]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuan et al. (PGPub US 2020/0062276 A1) teaches a system and method of controlling auxiliary vehicle functions via one or more touchpads on the vehicle steering wheel. The vehicle displays, on a heads-up display, a contextual control image indicating which actions will be performed in response to various inputs entered at one or more of the touch pads on the steering wheel. In this way, the steering wheel can accept an input for a variety of auxiliary functions such as a driver assistance function (e.g., adaptive cruise control and other autonomous or semi-autonomous driving modes). 
Amari et al. (PGPub No US 2007/0008189 A1) teaches an image display device and method where the image display device has a processor and display for displaying a picture. The processor classifies items as first items that can be operated in the stopped state of the vehicle and second items that can be operated in both the stopped state and running state of the vehicle, and displays the items on the display based on the operating state of the vehicle. Selection of displayed menu options can be navigated using a bi-directional steering wheel switch. See FIG. 6 and paragraph [0044]. 
Breed et al. (PGPub No US 2006/0284839 A1) teaches a vehicle including a vehicular frame and a steering wheel connected to the vehicular frame, the steering wheel includes an annular frame and one or more user-manipulatable input devices arranged thereon to control various systems in an automobile by scrolling through a menu on a heads-up display and selecting options using a set of finger triggers. See FIG. 117C on page 20 and paragraphs [1025]-[1036].  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668